      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 1 of 9 Page ID #:71



 1   NICOLA T. HANNA
     United States Attorney
 2   BRANDON D. FOX
     Assistant United States Attorney
 3   Chief, Criminal Division
     CHELSEA NORELL (Cal Bar. No. 280831)
 4   BRITTNEY M. HARRIS (Cal. Bar No. 294650)
     Assistant United States Attorneys
 5   International Narcotics, Money Laundering,
     and Racketeering Section
 6        1200 United States Courthouse
          312 North Spring Street
 7        Los Angeles, California 90012
          Telephone: (213) 894-2624/0488
 8        Facsimile: (213) 894-0141
          E-mail:    Chelsea.norell@usdoj.gov
 9                   Brittney.Harris@usdoj.gov

10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                    FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 19-595-CAS

15             Plaintiff,                    STIPULATION AND JOINT REQUEST FOR
                                             A PROTECTIVE ORDER REGARDING
16             v.                            DISCOVERY CONTAINING PERSONAL
                                             IDENTIFYING INFORMATION
17 EDWARD BUCK,
                                             PROPOSED ORDER FILED SEPARATELY
18             Defendant.

19
20        Plaintiff, United States of America, by and through its counsel

21   of record, the United States Attorney for the Central District of

22   California and Assistant United States Attorneys Chelsea Norell and

23   Brittney Harris, and defendant Edward Buck (“defendant”), by and

24   through his counsel of record, Deputy Federal Public Defender Claire

25   Simonich (collectively the “parties”), for the reasons set forth

26   below, hereby stipulate, agree, and request that the Court enter a

27   protective order in this case restricting the use and dissemination

28   of personal identifying information of real persons pursuant to
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 2 of 9 Page ID #:72



 1   Federal Rule of Criminal Procedure Rule 16(d)(1), as set forth

 2   below.

 3              On October 2, 2019, the grand jury returned an indictment

 4   against defendant in United States v. Edward Buck, 19-CR-595-CAS.

 5   Defendant is charged with violations of 21 U.S.C. §§ 841(a)(1),

 6   (b)(1)(C): Distribution of Controlled Substances Resulting in Death;

 7   and 21 U.S.C. §§ 841(a)(1), (b)(1)(C): Distribution of Controlled

 8   Substances.    Defendant is detained pending trial.

 9              As part of its investigation in the above-captioned case,

10   the government is in possession of documents related to the charges

11   against defendant, and seeks to provide those documents to counsel

12   for defendant (although some of the materials may exceed the scope

13   of the government’s discovery obligations).

14              The government intends to produce to the “defense team”

15   (defined below) materials related to personal identifying

16   information of victims and third parties, including, among other

17   things, personal names, addresses, Social Security numbers, and bank

18   account numbers, and medical or health information of victims and

19   third parties.    The purpose of the proposed protective order is to

20   prevent the unauthorized dissemination, distribution, or use of

21   materials containing the personal identifying information and

22   medical information of others.       The government believes that if this

23   information is disclosed to defendant without limitation, it will

24   risk the privacy and security of the information’s legitimate

25   owners.   The medical information contained in the discovery may also

26   be subject to various federal laws protecting the privacy of medical

27   records, including provisions of the Privacy Act, 5 U.S.C. § 552a;

28   provisions of 45 C.F.R. §§ 164.102-164.534; and/or provisions of 42

                                            2
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 3 of 9 Page ID #:73



 1   U.S.C. § 1306.    Moreover, crime victims have statutory rights,

 2   including the right to be reasonably protected from the accused and

 3   the right to be treated with fairness and with respect for the

 4   victims’ dignity and privacy pursuant to 18 U.S.C. §§ 3771(a)(1),

 5   (8).   Because the government has an ongoing obligation to protect

 6   the victims’ and third parties’ personal identifying information and

 7   medical information, the government believes that it cannot produce

 8   to defendant an unredacted set of discovery containing this

 9   information without the Court entering the Protective Order.

10              Personal identifying information and medical information

11   makes up a significant part of the discovery in this case and such

12   information itself, in many instances, has evidentiary value.            If

13   the government were to attempt to redact all this information in a

14   manner consistent with Federal Rule of Criminal Procedure 49.1, the

15   Central District of California’s Local Rules regarding redaction,

16   and the Privacy Policy of the United States Judicial Conference, the

17   defense would receive a set of discovery that would be highly

18   confusing and difficult to understand, and defense counsel would not

19   be able to adequately evaluate the case, advise his client, or

20   prepare for trial.

21              The parties recognize that the materials containing

22   personal identifying information that the government produces to the

23   defense pursuant to the proposed protective order are solely for the

24   use of defendant, his attorneys, or other individuals or entities

25   acting within the attorney-client relationship to prepare for the

26   trial in this case.

27              Accordingly, the parties jointly request a protective

28   order that will permit the government to produce discovery that is

                                            3
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 4 of 9 Page ID #:74



 1   unredacted, but preserves the privacy and security of victims and

 2   third parties while placing limitations on defendant’s access to the

 3   discovery without the defense team present.

 4              The parties agree that the following conditions, if

 5   ordered by the Court in the proposed protective order (the

 6   “Protective Order”), will serve the government’s interest in

 7   maintaining the privacy and security of victims and third parties,

 8   while permitting the defense to understand the government’s evidence

 9   against this defendant:

10              a.    For purposes of the Protective Order, the term

11   “Personal Identifying Information” (“PII”) includes any information

12   that can be used to identify a person, including name, address, date

13   of birth, Social Security number, driver’s license number, telephone

14   number, account number, or personal identification number.            The term

15   “medical information” includes any individually identifiable health

16   information that is connected to a patient’s name, address, or other

17   identifying number, such as a social security number or Medi-Cal

18   number.   The term “Protected Information” refers to materials

19   containing PII and/or medical information that the government

20   produces to the defense pursuant to the Protective Order.

21              b.    For purposes of the Protective Order, the term

22   “defense team” refers to (1) defendant’s counsel of record,

23   (2) other attorneys at defense counsel’s law firm who may be

24   consulted regarding case strategy in the above-captioned matter,

25   (3) defense investigators who are assisting defense counsel with

26   this case, (4) retained experts or potential experts, and

27   (5) paralegals, legal assistants, and other support staff to

28   defendant’s counsel of record providing assistance on this case --

                                            4
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 5 of 9 Page ID #:75



 1   all of whom have been advised of their obligations under the

 2   Protective Order and have affirmed to defendant’s counsel of record

 3   that they agree to be bound by the terms of the Protective Order.

 4   The term “defense team” does not include defendant, his family

 5   members, or any other associates of defendant.

 6               c.   Defendant’s counsel of record agrees to advise all

 7   members of the defense team of their obligations under the

 8   Protective Order and ensure their agreement to follow the Protective

 9   Order, prior to providing members of the defense team with access to

10   any materials subject to the Protective Order.

11               d.   The government is authorized to provide defendant’s

12   counsel of record with Protected Information marked with the

13   following legend: “CONTENTS SUBJECT TO PROTECTIVE ORDER.”            If

14   defendant objects to any such designation, he may do so by

15   application to the Court upon duly noticed motion, following meeting

16   and conferring with the government regarding the objection.

17               e.   Defendant may review Protected Information in this

18   case only in the presence of a member of the defense team, and his

19   counsel of record shall ensure that defendant is never left alone

20   with any discovery subject to the Protective Order.           Defendant may

21   see and review Protected Information in the presence of a member of

22   the defense team, but defendant may not copy, keep, maintain, or

23   otherwise possess any of such Protected Information in this case at

24   any time.    Defendant must return any Protected Information to the

25   defense team at the conclusion of any meeting at which defendant is

26   permitted to view the Protected Information.         Defendant may not take

27   any Protected Information out of the room in which he is meeting

28   with the defense team.      Defendant may not write down or memorialize

                                            5
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 6 of 9 Page ID #:76



 1   any PII or medical information contained in the Protected

 2   Information.     At the conclusion of any meeting with defendant, the

 3   member of the defense team present shall take with him or her all

 4   Protected Information.      At no time, under no circumstance, will any

 5   Protected Information be left in the possession, custody, or control

 6   of defendant, whether he is incarcerated or not.

 7               f.    The defense team shall not permit anyone other than

 8   the defense team to have possession of Protected Information,

 9   including defendant himself.

10               g.    The defense team shall access and use Protected

11   Information for the sole purpose of preparing for trial or any

12   related proceedings in this case.          The defense team may review

13   Protected Information with a witness or potential witness in this

14   case, including defendant.      Before being shown any portion of

15   Protected Information, however, any witness or potential witness

16   must be informed of, and agree in writing to be bound by, the

17   requirements of the Protective Order.          No witness or potential

18   witness may retain Protected Information, or any copy thereof, after

19   his or her review of those materials with the defense team is

20   complete.

21               h.    The defense team shall maintain Protected Information

22   safely and securely, and shall exercise reasonable care in ensuring

23   the confidentiality of those materials by (1) not permitting anyone

24   other than defense team members and defendant as restricted above to

25   see Protected Information, (2) not divulging to anyone the contents

26   of Protected Information, except in conformity with this agreement,

27   and (3) not permitting Protected Information to be outside the

28   defense team’s offices, homes, vehicles, or personal presence.

                                            6
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 7 of 9 Page ID #:77



 1              i.    To the extent that notes are made that memorialize,

 2   in whole or in part, the PII and/or medical information in any

 3   Protected Information, or to the extent that copies are made for

 4   authorized use by members of the defense team, such notes, copies,

 5   or reproductions become Protected Information subject to the

 6   Protective Order and must be handled in accordance with the terms of

 7   the Protective Order.

 8              j.    The defense team shall use Protected Information and

 9   materials otherwise identified as containing PII and/or medical

10   information only for the litigation of this matter and for no other

11   purpose.   Litigation of this matter includes any appeal filed by

12   defendant and any motion filed by defendant pursuant to 28 U.S.C.

13   § 2255.    In the event that a party needs to file Protected

14   Information or materials otherwise identified as containing PII

15   and/or medical information with the Court or divulge the contents of

16   such materials in court filings, the filing should be made under

17   seal.   If the Court rejects the request to file such information

18   under seal, the party seeking to file such information shall provide

19   advance written notice to the other party to afford such party an

20   opportunity to object or otherwise respond to such intention.            If

21   the other party does not object to the proposed filing, the party

22   seeking to file such information shall redact the PII and medical

23   information and make all reasonable attempts to limit the divulging

24   of PII and medical information.

25              k.    The parties also agree that any PII and medical

26   information produced in the course of discovery in the above-

27   captioned matter prior to the date of the Protective Order shall be

28   subject to the terms of the Protective Order.

                                            7
      Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 8 of 9 Page ID #:78



 1              l.    Upon the final disposition of this case, any

 2   Protected Information and materials otherwise identified as

 3   containing PII and/or medical information shall not be used, in any

 4   way, in any other matter, absent a court order.          All materials

 5   designated subject to the Protective Order maintained in the defense

 6   team’s files shall remain subject to the Protective Order unless and

 7   until such order is modified by court order.         Upon the request of

 8   the government and at the conclusion of appellate and post-

 9   conviction proceedings, the defense team shall return Protected

10   Information and materials otherwise identified as containing PII

11   and/or medical information to the government, certify that such

12   materials have been destroyed, or certify that such materials are

13   being kept pursuant to the Business and Professions Code and the

14   Rules of Professional Conduct.

15              m.    In the event that there is a substitution of counsel

16   prior to when such documents must be returned, new defense counsel

17   must join this Protective Order before any Protected Information or

18   materials otherwise identified as containing PII and/or medical

19   information may be transferred from the undersigned defense counsel

20   to the new defense counsel, who then will become the defense team’s

21   custodian of materials designated subject to the Protective Order

22   and who shall then become responsible, upon the conclusion of

23   appellate and post-conviction proceedings, for returning to the

24   government, certifying the destruction of, or retaining pursuant to

25   the Business and Professions Code and the Rules of Professional

26   Conduct all Protected Information and materials otherwise identified

27   as containing PII and/or medical information.

28

                                            8
Case 2:19-cr-00595-CAS Document 20 Filed 10/24/19 Page 9 of 9 Page ID #:79
